Citation Nr: 0006066	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right ankle sprain.

2.  Entitlement to an increased rating for carpal tunnel 
syndrome of the left wrist, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right wrist, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for cubital tunnel 
syndrome of the right side, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

6.  Entitlement to restoration of a 100 percent rating for 
testicular cancer, status post right orchiectomy.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions rendered in 1997 and 1998.

Additionally, it is noted that in a December 1997 statement, 
the veteran indicated that he had not yet been furnished with 
a statement of the case with respect to certain issues. 
 

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2000, the veteran was informed that he was 
scheduled to appear at a Board hearing, in Washington, D.C., 
in March 2000.  Thereafter, he canceled such hearing and 
indicated he wanted a Travel Board hearing instead.  As such, 
a Travel Board hearing must be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  Thereafter, the 
case should be returned to the Board, in 
accordance with appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

